Title: To Thomas Jefferson from Albert Gallatin, 18 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nov. 18. 1808
                  
                  No vessel with a cargo can be permitted to touch at Havannah, as such cargo would undoubtedly be landed or taken by the Spanish Government. To any vessel going in ballast with Anderson there can be no objection.
                  I do not understand how the U.S. have any immediate interest in the sale of the city lots any more than in that of any other city property. The city owes to the U.S.; & all the lots are pledged for payment. If a loss is apprehended in this case, the city must buy in. As to the Treasury, they cannot interfere. I have however in Mr Rodney’s absence sent the letter of Mr Munroe to the Comptroller for advice.
                  I enclose a letter from Mr Astor. He apprehends that if our non-exportation continues, he could not carry on the Michil. indian trade; which is true as we cannot consume a large portion of the furs. What shall I write? Shall I encourage his coming here? Or say any thing in answer to his queries? Respectfully Yr. Ob. St.
                  
                     Albert Gallatin 
                     
                  
               